— Two orders, Supreme Court, New York County, each entered September 24, 1976, granting plaintiff’s motions for protective orders, are unanimously reversed, on the law, the facts, and in the exercise of discretion, and the motions for protective orders are denied. Appellants shall recover of respondent $40 costs and disbursements of this appeal. There has been a sufficient showing of "special circumstances” within the meaning of CPLR 3101 (subd [a], par [4]) to permit examination of the nonparty witnesses. One of the nonparty witnesses is the only independent eyewitness to the accident; the other is the personnel manager of the company which employed plaintiff as executive vice-president. Plaintiff claims that as a result of the accident his employment was terminated and he lost earnings of $757,000. Both nonparty witnesses apparently possess unique and exclusive knowledge of material facts. Concur — Lupiano, J. P., Birns, Silverman and Markewich, JJ.